Acknowledgments
1. 	Applicant’s remarks, filed on 11/30/2021 is acknowledged.  Accordingly claim(s) 1-6 and 9-20 remain pending.
2.	Claim(s) 7-8 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20211215C, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 11/30/2021, has fully been considered.
Applicant’s Argument #1:
Applicant contends that the 35 USC 101 rejection was improper for Applicant’s claim is not an abstract idea.
Examiner’s Response to Argument #1:
Applicant’s argument that the 35 USC 101 rejection was improper for Applicant’s claim is not an abstract idea has fully been considered and is persuasive; therefore, the Examiner withdraws the rejection.

Applicant’s Argument #2:
Applicant contends that the 35 USC 112(a) rejections were improper because the written description is adequate.
Examiner’s Response to Argument #2:

Applicant’s Argument #3:
Applicant contends that the 35 USC 112(b) rejections were improper because the scope of the claim is clear.
Examiner’s Response to Argument #3:
Applicant’s arguments that the 35 USC 112(b) rejections were improper because the scope of the claim is clear has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Applicant’s Argument #4:
Applicant contends that the 35 USC 103 rejections were improper because the cited prior art does not read upon Applicant’s claim(s).
Examiner’s Response to Argument #4:
Applicant’s argument that the 35 USC 103 rejections were improper because the cited prior art does not read upon Applicant’s claim(s) has fully been considered and is persuasive; therefore, the Examiner withdraws the rejection.
Allowable Subject Matter
6.	Claim(s) 1-6 and 9-20 are allowed.






Reasons for Allowance
7.	Claims 1-8 and 21-31 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2013/0221092 to Kushevsky) which discloses in one aspect, a method of loading a transaction card account onto a mobile device, the mobile device comprising a memory and a contactless reader, the method comprising: reading, via the contactless reader, transaction card information from a physical contactless transaction card corresponding to the transaction card account; sending a retrieval message, to an issuer server, to retrieve a card security credential for the transaction card account, the retrieval message comprising the transaction card information for identifying the transaction card account at the issuer server; receiving, from the issuer server, a card security credential for the transaction card account; and storing, the transaction card information and the card security 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1 , specifically the combination of steps of, receiving, by a mobile device, information communicated from one or more physical powered cards using at least one contactless communication channel, wherein said at least one contactless communication channel is established between said mobile device and Said one or more physical powered cards, as recited in claim 1 .  Moreover, the missing claimed elements from Kushevsky are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the  Kushevsky disclosures because it is not common to: receiving, by a mobile device, information communicated from one or more physical powered cards using at least one contactless communication channel, wherein said at least one contactless communication channel is established between said mobile device and Said one or more physical powered cards. Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-6 
and 9-20 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should 
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/15/2021